UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4442

PAUL PARKER,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
James C. Cacheris, Senior District Judge.
(CR-97-325)

Submitted: February 16, 1999

Decided: March 9, 1999

Before WILLIAMS and MOTZ, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michael William Lieberman, Alexandria, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, Theodore R. Bolema, Special
Assistant United States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Paul Parker ("Parker") appeals his 360-month sentence imposed
after he pleaded guilty to conspiracy to distribute fifty grams or more
of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846 (1994).
Finding no error, we affirm.

The record discloses that in January 1996, Frank Butler established
a crack house and distribution operation in Stafford, Virginia. Butler
recruited Anthony Nelson, Mary Anderson, James Parker, and Parker.
Butler testified that he collected the money, procured the cocaine, and
brought the cocaine to the crack house, where the other participants,
including Parker, would cut it up and distribute it. Butler testified that
Parker would hide the cocaine in the woods to prevent Anderson and
James Parker from smoking it. Parker was also left in charge of the
sales at the crack house. His responsibilities included supplying
Anderson and James Parker with cocaine to sell, collecting and count-
ing the money from Anderson and James Parker, and overseeing the
general operation of the crack house.

Parker asserts that the district court erred in applying U.S. Sentenc-
ing Guidelines Manual § 3B1.1(c) (1997) ("USSG"), which provides
for a two-level increase if "the defendant was an organizer, leader,
manager, or supervisor in any criminal activity other than described
in (a) or (b)," which cover a criminal organization of five or more
people. "To qualify under this section, the defendant must have been
the organizer, leader, manager, or supervisor of one or more other
participants." USSG § 3B1.1, comment. (n.2). The record discloses
that Parker supervised Mary Anderson and James Parker by distribut-
ing cocaine to them and then collecting proceeds from them. Further,
an enhancement is warranted for a defendant who"exercised manage-
ment responsibility over the property, assets, or activities of a crimi-
nal organization." Id. Parker played a key role in managing and
handling the cocaine distributed at the crack house. Thus, we find that
the court did not clearly err by enhancing Parker's sentence for his
role in the conspiracy. See United States v. Withers, 100 F.3d 1142,
1147 (4th Cir. 1996) (noting that role in offense adjustments are
reviewed for clear error).

                     2
Accordingly, we affirm Parker's sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3